
	

111 HR 297 IH: Veteran Vocational Rehabilitation and Employment Subsistence Allowance Improvement Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 297
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Buyer (for
			 himself, Mr. Bilirakis,
			 Mr. Boozman, and
			 Mr. Buchanan) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the amount of subsistence allowance payable by the Secretary of
		  Veterans Affairs to veterans participating in vocational rehabilitation
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Vocational Rehabilitation and Employment
			 Subsistence Allowance Improvement Act of 2009.
		2.Increase in amount of
			 subsistence allowance payable to veterans participating in vocational
			 rehabilitation program
			(a)Increase in
			 subsistence allowanceSection
			 3108(b)(1) is amended by striking the table and inserting the following new
			 table:
				
					
						
							Column IColumn IIColumn
					 IIIColumn IVColumn V
							
							Type of  programNo
					 dependentsOne dependentTwo
					 dependentsMore than two dependents
							
						
						
							The amount in column IV, plus the
								following for each dependent in excess of two: 
							
							Full-time$1,200$1,500$1,800$120
							
							Three-quarter time$900$1,125$1,350$90
							
							Half-time$600$750$900$60
							
						
					
				
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a payment made for the third month beginning after the date of the
			 enactment of this Act and each subsequent month.
			3.Expansion of
			 availability of employment assistance allowance for veterans using employment
			 servicesSection 3108(a) is
			 amended—
			(1)in paragraph (1),
			 by adding at the end the following new sentence: In the case of a
			 veteran with a service-connected disability who the Secretary determines has
			 reached a point of employability and who is participating only in a program of
			 employment services provided under section 3104(a)(5) of this title, the
			 Secretary shall pay the veteran a subsistence allowance as prescribed in this
			 section for three months while the veteran is satisfactorily pursuing such
			 program.; and
			(2)by
			 striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
			
